 1                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
10
11 Orland Sylve,                                              Case No. 2:18-cv-10585-RGK (JPRx)
                                                              Assigned to Hon. R. Gary Klausner
12                      Plaintiff,
13                                           [PROPOSED] ORDER GRANTING
                vs.                          STIPULATION FOR DISMISSAL OF
14                                           ENTIRE ACTION WITH PREJUDICE
   Best Buy Stores, L.P., a Virginia Limited PURSUANT TO FEDERAL RULE OF
15 Partnership; Minnesota BBC Inc.; and Does CIVIL PROCEDURE 41(a)(1)(A)(ii)
   1-10,
16
17              Defendants.

18
                                                              Complaint Filed: December 21, 2018
19                                                            Trial Date:      None Set
20
21
22
23
24
25
26
27
28
                                                -1-
     BES04-06:Stip for Dismissal-Proposed Order.DOCX:3-5-19                 Case No. 2:18-cv-10585-RGK (JPRx)
        [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            Pursuant to the Stipulation for Dismissal pursuant to Federal Rule of Civil
 3 Procedure 41(a)(1)(A)(ii) and good cause appearing therefor, IT IS HEREBY
 4 ORDERED THAT:
 5            1.        The above-referenced action be DISMISSED in its entirety and with
 6                      prejudice as to each and all of Plaintiff Orland Sylve’s claims and causes
 7                      of action as alleged in the above-referenced action.
 8            2.        The parties to this Stipulation are to bear their respective costs and
 9                      attorneys’ fees as against each other.
10
11            IT IS SO ORDERED.
12
13 Dated: March 05, 2019
                                                              Hon. R. Gary Klausner
14                                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
     BES04-06:Stip for Dismissal-Proposed Order.DOCX:3-5-19                 Case No. 2:18-cv-10585-RGK (JPRx)
        [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
